Citation Nr: 0915983	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post right 
knee total arthroplasty, evaluated as 30 percent disabling 
from June 1, 2001 to May 4, 2006; 100 percent disabling from 
May 5, 2006 to June 30, 2007; and 30 percent disabling 
beginning July 1, 2007.

2.  Entitlement to service connection for arthritis of the 
right wrist.

3.  Entitlement to service connection for arthritis of the 
left wrist.

4.  Entitlement to service connection for arthritis of the 
right hand and fingers.

5.  Entitlement to service connection for arthritis of the 
left hand and fingers.

6.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to service-connected 
bursitis of the left hip.

7.  Entitlement to service connection for arthritis of the 
left shoulder, to include as secondary to service-connected 
degenerative arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1975.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from April 2003 and June 
2008 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

November 2006 rating decisions, awarded a 100 percent rating 
for status post right knee total knee arthroplasty, from May 
5, 2006, to June 30, 2007 with the 30 percent rating resumed, 
effective July 1, 2007.  A Veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
evaluation for the right knee disability remains before the 
Board.

Additionally, in argument submitted to the Board in March 
2009, the Veteran's representative disputed the rating for 
the Veteran's left knee disability.  A June 2008 rating 
decision considered the rating for that disability.  The 
Veteran and his representative are advised that if they wish 
to submit a notice of disagreement with that decision, they 
should submit such notice to the RO.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002) (requiring that a notice of 
disagreement be filed with the activity that entered the 
determination being appealed).  

The issues of entitlement to service connection for 
disabilities of the right wrist, left wrist, right hand and 
fingers, left hand and fingers, right hip, and left shoulder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to October 14, 2004, the Veteran's 
right knee status post total arthroplasty was manifested by 
limitation of flexion to 90 degrees and limitation of 
extension to 10 degrees; there was no instability, 
subluxation, impairment of the tibia or fibula, severe 
weakness or severe painful motion.

2.  For the period between October 14, 2004, and May 5, 2006, 
the Veteran's right knee status post total arthroplasty was 
manifested by severe instability, and severe painful motion 
and weakness.

3.  The Veteran underwent revision of the arthroplasty on May 
5, 2006.

4.  For the period beginning July 1, 2007, the Veteran's 
right knee status post total arthroplasty has been manifested 
by limitation of flexion to at most 110 degrees without 
limitation of extension; instability, subluxation, impairment 
of the tibia and fibula, or severe weakness or severe painful 
motion.


CONCLUSIONS OF LAW

1.  For the period prior to October 14, 2004, the criteria 
for a rating in excess of 30 percent for status post right 
knee total arthroplasty were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2008).  

2.  For the period between October 14, 2004, and May 4, 2006, 
the criteria for a rating of 60 percent, for status post 
right knee total arthroplasty were met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5055, 5256, 5257, 5260, 5261, 5262.  

3.  For the period beginning July 1, 2007, a rating in excess 
of 30 percent for status post right knee total arthroplasty 
are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a; Diagnostic Codes 5003, 5055, 5256, 
5257, 5260, 5261, 5262.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in June 2006 and May 2007, subsequent to 
the initial adjudication of the claim, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
an increased rating.  The letters also satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Veteran was provided a letter that complies with the 
notice requirements of Vazques-Flores in June 2008.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
June 2008 SSOC.  Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA and VA contract 
examinations in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

For one year following implantation of a knee prosthesis for 
a service-connected knee disability, a 100 percent rating is 
assigned, followed thereafter by a 60 percent schedular 
rating when there are chronic residuals consisting of severe 
painful motion or weakness.  With intermediate degrees of 
residuals weakness, pain or limitation of motion, a rating is 
made by analogy to Diagnostic Codes 5256, 5261 and 5262.  The 
minimum rating is 30 percent under this Diagnostic Code.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2008).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 or Diagnostic Code 5259 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel subsequently held that separate ratings 
are also available for limitation of flexion and limitation 
of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees; a 10 
percent evaluation if flexion is limited to 45 degrees; and a 
20 percent evaluation is assigned if flexion is limited to 30 
degrees.  Flexion that is limited to 15 degrees is evaluated 
as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is provided when extension is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for right knee chondromalacia was granted 
in an October 1975 rating decision with an initial 
noncompensable rating assigned, effective October 1, 1975.  

The current 30 percent rating was assigned in the April 2003 
rating decision on appeal, effective May 29, 2001.

In a December 2004 rating decision, the total knee 
replacement, was re-characterized as status post right knee 
total arthroplasty and a temporary 100 percent rating was 
granted from April 25, 2000 to May 31, 2000; the 30 percent 
rating was resumed, effective June 1, 2001. 

A November 2006 rating decision granted a temporary 100 
percent rating following revision of the Veteran's total knee 
replacement, effective from May 5, 2006, to August 1, 2007 
with a 30 percent rating assigned effective August 1, 2007.  

The RO issued another rating decision later in November 2006 
proposing to reduce the Veteran's temporary total rating to 
30 percent, effective July 1, 2007, based on clear and 
unmistakable error.  A March 2007 rating decision reduced the 
total rating to 30 percent, effective July 1, 2007.

The Veteran was provided a VA examination of his right knee 
in September 2001.  He reported undergoing a total knee 
replacement in April 2000 with current persistent knee pain.  

Examination showed pain to the touch over the lower posterior 
part of the knee with slight swelling.  There was no loss of 
contour or increased horizontal dimensions of the knee.  No 
instability was demonstrated.  Right knee flexion was to 90 
degrees, and extension was to 10 degrees less than 0 without 
weakness, fatigability, decreased endurance, or 
incoordination.  X-rays showed a right knee replacement and 
the diagnosis was persistent bilateral knee pain, status post 
right total knee replacement.

A VA contract examination of the right knee was provided in 
March 2003.  The Veteran reported experiencing constant pain 
and stiffness with an inability to stand or walk for long 
periods of time.  During flare-ups of pain, the Veteran 
stated that he had only 20 percent of his normal functioning.  
He was able to perform his activities of daily living, but 
could not push a lawnmower, and had retired from his job in 
food service in June 2001.  

Range of motion of the right knee was measured with flexion 
to 140 degrees without pain and extension to 0 degrees 
without pain.  No pain, fatigue, weakness, lack of endurance, 
or incoordination was noted.  There was also no locking pain 
or subluxation.  X-rays demonstrated prosthesis with no 
evidence of fracture.  The diagnosis was status post right 
knee total knee arthroplasty.  

Another VA contract examination was performed in October 
2004.  The Veteran complained of extreme and constant pain 
and swelling.  Incapacitating episodes occurred once a year 
and lasted for approximately 3 days.  His normal function was 
reduced with an inability to kneel and bend.  General 
appearance of the knee was abnormal with slight effusion and 
a slightly thinned scar.  

Flexion of the right knee was to 100 degrees and extension 
was to 0 degrees, both with pain at the endpoint.  Range of 
motion was additionally limited by pain, fatigue, weakness, 
lack of endurance, and incoordination with pain having the 
major functional impact.  Drawer test showed severe 
instability and McMurray's test showed moderate instability.  
The diagnosis was degenerative arthritis status post right 
knee replacement with residuals. 

Private treatment records from April 2005 show that the 
Veteran described having right knee pain that worsened after 
long periods of sitting.  Range of motion was full and pain 
free with no instability.  X-rays of the knee showed well-
placed hardware.  

Another VA contract examination was provided to the Veteran 
in June 2005.  Drawer and McMurray's tests of the right knee 
were within normal limits.  Range of motion testing of the 
right knee showed flexion to 125 degrees with pain beginning 
at 120 degrees, and extension to 0 degrees without pain.  
Joint function was additionally limited by repetitive use 
with pain having the major functional impact.  Joint function 
was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  

In May 2006, the Veteran underwent a revision of his total 
right knee arthroplasty with subsequent physical therapy.  
Three weeks after surgery, he was noted to be making 
excellent progress and had motion of the right knee to 105 
degrees.  

In April 2007, the Veteran's right knee was examined by his 
private physician.  He complained of pain with range of 
motion and weakness, especially with start-up motion.  He 
also had swelling that worsened with activity.  Examination 
of the knee showed some atrophy of the quadriceps with no 
instability.  Range of motion was from -3 to 115 degrees.  
The diagnosis was status post right total knee arthroplasty 
with revision and continued swelling, pain, and weakness. 

A September 2007 private examination was performed in 
response to the Veteran's complaints of atraumtic right knee 
pain that had resolved.  Upon examination, he was able to 
stand and walk normally with right knee motion from 0 to 110 
degrees.  

There was no tenderness, instability or weakness of the right 
knee.  X-rays were interpreted as showing satisfactory 
fixation and alignment of the revision total right knee 
replacement with a small bony avulsion.  The diagnosis was 
transient right knee pain with small avulsion fracture.  The 
Veteran was noted to have responded well to conservative 
care.  

The Veteran's most recent VA contract examination was 
provided in March 2008.  While the examination focused 
primarily on the Veteran's left knee disability, a physical 
examination of the right knee was performed.  The right knee 
demonstrated no locking pain, genu recurvatum, or crepitus.  
Range of motion of the knee was normal with flexion to 140 
degrees and extension to 0 degrees.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The right 
knee was also stable.

Period Prior to October 14, 2004

For the period from May 31, 2001 to October 14, 2004, the 
Veteran's right knee status post total knee arthroplasty is 
rated as 30 percent disabling, the minimum evaluation for a 
knee replacement, under Diagnostic Code 5055 (2008). 

During this period, the Veteran's right knee pain did not 
result in limitation of motion more severe than the findings 
at the September 2001 VA examination when flexion was limited 
to 90 degrees.  As noted above, such limitation would be 
noncompensable under Diagnostic Code 5260.  Extension was 
mildly limited to 10 degrees short of 0, which translates to 
only a 10 percent evaluation under Diagnostic Code 5261.  The 
next VA contract examination in March 2003 showed full range 
of motion with no pain on repeated motion.  

Additionally, for the period prior to October 14, 2004, there 
were no clinical findings of weakness, instability, or 
laxity, and X-rays consistently showed a right knee 
prosthesis with no fracture.  The March 2003 examination 
showed no subluxation and testing that would have indicated 
instability was negative.

While the Veteran reported experiencing constant pain and 
decreased function during flare-ups and was found unable to 
stand or walk for prolonged periods at his March 2003 VA 
contract examination, he also stated that he was able to 
perform all activities of daily living except for mowing his 
lawn.  The March 2003 contract examiner also found that range 
of motion testing was completed without pain or other 
functional impairment even with repetitive testing.  

The Veteran is competent to report symptoms such as pain and 
stiffness, but they are not supported by the findings on 
repeated examinations by various medical professionals.  

The Veteran also retained useful motion of his right knee, 
and there have been no findings of ankylosis.  Furthermore, 
while extension was somewhat limited at the September 2001 VA 
examination, at the March 2003 VA contract examination, 
extension was full to 0 degrees.  There was also no evidence 
of any impairment of the tibia or fibula; as noted above; X-
rays have consistently shown that the Veteran's knee 
prosthesis is in good alignment.  Therefore, an increased 
rating was not warranted under Diagnostic Codes 5256, 5261, 
or 5262.  

The Board notes that rating the Veteran separately for 
limitation of motion and instability would not result in an 
increased rating.  Even with consideration of all functional 
factors, the Veteran had limitation of flexion that is 
noncompensable under Diagnostic Codes 5260 and extension that 
is only limited to 10 degrees for a 10 percent evaluation 
under Diagnostic Code 5261.  Moreover, there is no objective 
evidence of instability or recurrent subluxation to allow for 
a compensable rating under Diagnostic Code 5257.  At most, 
combining a 10 percent rating for noncompensable limitation 
of flexion with the 10 percent rating for limitation of 
extension would yield a 20 percent rating.  38 C.F.R. § 4.25 
(2008).

Accordingly, the Board finds that the record does not 
establish that the Veteran's right knee total replacement is 
manifested by residuals of severe painful motion or weakness.  
Therefore, for the period prior to October 14, 2004, an 
increased rating of 60 percent is not warranted under 
Diagnostic Code 5055 as the Veteran's right knee condition, 
status post total knee replacement, has not been manifested 
by residuals approximating severe painful motion or weakness.  
38 C.F.R. §§ 4.7, 4.21.

Period Between October 14, 2004, and May 5, 2006

For the period between October 14, 2004, and May 5, 2006, the 
Veteran's right knee disability was manifested by increased 
limitation of motion, pain, and decreased joint function.  
Motion was most limited during the October 2004 VA contract 
examination, when flexion was measured to 100 degrees with 
pain and extension was full.  Following repetitive use, joint 
function was additionally limited to an unspecified degree by 
pain at both the October 2004 and June 2005 VA contract 
examinations with findings of fatigue, weakness, lack of 
endurance, and incoordination in October 2004.

Additionally, the October 2004 VA examiner found severe 
instability of the right knee following Drawer testing and 
moderate instability following McMurray's testing. 

Throughout this period, the Veteran complained of constant 
pain in his right knee, and reported experiencing 
incapacitating episodes once a year that lasted for 
approximately 3 days.  

Therefore, for the period between October 14, 2004, and May 
5, 2006, the Veteran's right knee status post total 
arthroplasty was manifested by severe painful motion or 
weakness and therefore warrants an increased rating of 60 
percent under Diagnostic Code 5055.

Rating the Veteran separately for limitation of motion and 
instability would not result in an increased rating.  Even 
with consideration of all functional factors, during this 
period the Veteran has manifested limitation of flexion that 
only warrants a 10 percent rating under Diagnostic Code 5260.  
His extension was consistently found to be full during this 
period and therefore noncompensable under Diagnostic Code 
5261.  While severe instability was noted by the October 2004 
VA contract examination, a 30 percent rating under Diagnostic 
Code 5257 combined with the 10 percent rating for limitation 
of flexion would not result in a rating in excess of the 
assigned 60 percent under Diagnostic Code 5055.  

Period Beginning July 1, 2007

In May 2006, the Veteran underwent a revision of his former 
total right knee replacement.  His right knee status post 
total knee arthroplasty was assigned a temporary total rating 
for the period between May 5, 2006, and July 1, 2007, based 
on surgical treatment requiring convalescence and in 
accordance with Diagnostic Code 5055.  

The Veteran argues that the temporary rating of his right 
knee should be extended past July 1, 2007.  

Note 1 associated with Diagnostic Code 5055, specifically 
provides for a 100 percent rating for only a year following 
the implantation of knee prosthesis beginning after the 
initial grant of a one month total rating under § 4.30 
following hospital discharge.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2008).

The Veteran's temporary total rating was assigned in 
accordance with Diagnostic Code 5055 and there is no 
regulatory provision to allow for an extension of the 
Veteran's temporary total rating for his right knee revision 
total knee replacement.  Therefore, a 100 percent rating is 
only warranted to July 1, 2007. 

The arthroplasty was revised on May 5, 2006.  A temporary 
total rating under 38 C.F.R. § 4.30 in accordance with 
Diagnostic Code 5055 was appropriate from May 5 to June 5, 
2006.  The effective date of the reduction would have been 
June 30, 2006.  38 U.S.C.A. §§ 5111(2), 5112(8) (West 2002).  
The 100 percent rating under Diagnostic Code 5055 would have 
been effective for the 12 month period beginning July 1, 2006 
and ending June 30, 2007.  There is no legal or regulatory 
provision that would permit payment of the 100 percent rating 
beyond June 30, 2007.

Range of motion of the right knee for the period beginning 
July 1, 2007, was most limited at the Veteran's private 
examination in September 2007 when flexion was limited to 110 
degrees and extension was full to 0 degrees.  Such limited 
motion would be noncompensable under both Diagnostic Codes 
5260 and 5261.  In addition, joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use at the 
March 2008 VA contract examination. 

There have been no clinical findings of weakness, 
instability, or laxity, and X-rays have shown satisfactory 
fixation and alignment of the prosthesis with a small bony 
avulsion.  Upon examination in September 2007 and March 2008 
there was no evidence of instability and the September 2007 
examiner found that the Veteran had responded well to 
conservative care. 

Additionally, while the Veteran stated that his September 
2007 examination was scheduled in response to his complaints 
of pain, during the actual examination he noted that the pain 
had resolved and his private physician diagnosed only 
transient right knee pain.  No complaints of pain were noted 
at the Veteran's March 2008 VA contract examination.  

Therefore, a rating in excess of 30 percent is not warranted 
under Diagnostic Code 5055 for the period beginning July 1, 
2007, as the Veteran's right knee condition, status post 
total knee replacement has not been manifested by residuals 
approximating severe painful motion or weakness.  38 C.F.R. 
§§ 4.7, 4.21.

For the period beginning July 1, 2007, there have been no 
findings of ankylosis and there is no evidence of any 
impairment of the tibia or fibula.  Therefore, an increased 
rating is not warranted under Diagnostic Codes 5256 or 5262.  
Separately rating the Veteran for limitation of motion and 
instability would also not result in an increased rating.  
Even with consideration of all functional factors, the 
Veteran has manifested limitation of motion that is 
noncompensable, and there is no evidence of instability for 
the period beginning July 1, 2007. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluation.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's right knee status post total arthroplasty has 
been manifested throughout the claims period by symptoms such 
as painful limited motion, instability, and weakness.  These 
manifestations are specifically contemplated in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disabilities.  
Referral for consideration of extraschedular rating is, 
therefore, not warranted.


ORDER

Entitlement to an increased rating for right knee status post 
total arthroplasty prior to October 14, 2004, is denied.

Entitlement to a 60 percent rating for right knee status post 
total arthroplasty is granted from October 14, 2004, to May 
4, 2006.

Entitlement to an increased rating for right knee status post 
total arthroplasty is denied for the period beginning May 5, 
20076. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The record contains evidence of treatment during service for 
a left shoulder tendon strain in January 1976.  A July 2004 
MRI was interpreted as showing findings consistent with a 
probable chronic labile tear in the left shoulder.  On 
examination for VA in October 2004, the Veteran reported left 
shoulder symptoms that began with a basketball injury in 
1957, when he would have been in service.  

In addition, the August 2004 VA contract examiner found that 
the Veteran had carpal tunnel syndrome that could have been 
exacerbated during active duty service, and also found a 
possible association between the Veteran's left hand and 
wrist arthritis and service.  The examiner noted that 
additional testing was necessary.  

With respect to the Veteran's right hip, he has undergone 
simultaneous treatment for both his service-connected left 
hip condition and claimed right hip disability throughout the 
claims period, and both have been diagnosed as a single 
entity, trochantric bursitis by his private physician.

Therefore, the record indicates an association between the 
Veteran's claimed disabilities and service and his service-
connected disabilities.  Examinations are needed to obtain 
competent medical opinions as to whether the claimed 
disabilities are related to service or service connected 
disabilities.

Finally, the Veteran has also not been provided notice that 
complies with the requirements of the VCAA for his claims of 
secondary service connection for right hip and left shoulder 
conditions.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should send the Veteran a letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) including notice 
regarding the evidence needed to 
substantiate entitlement to service 
connection on a secondary basis.  

2.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current left wrist, right 
wrist, left hand and fingers, right hand 
and fingers, right hip, and left shoulder 
conditions including arthritis.

The claims folders must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folders were reviewed.

After examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current left wrist, right wrist, left 
hand and finger, right hand and finger, 
right hip, or left shoulder condition, 
including arthritis, had its onset in 
service or is otherwise the result of a 
disease or injury during active service.

The examiner should also determine 
whether any current right hip condition 
was at least as likely as not (a 50 
percent or better probability) caused or 
aggravated (worsening of the underlying 
disability) by the Veteran's service-
connected left hip bursitis, and finally, 
whether any current left shoulder 
degenerative arthritis was at least as 
likely as not (a 50 percent or better 
probability) caused or aggravated by the 
Veteran's service-connected right 
shoulder condition

The rationale for any opinions should 
also be provided

3.  If any benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order. 

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


